1. A ground of a motion for new trial, that "The court (without any request) failed to charge on the law of voluntary and/or involuntary manslaughter," is too vague and indefinite to present any question for determination by this court. Smith
v. State, 125 Ga. 300 (54 S.E. 124); Spence v.  Morrow, 128 Ga. 722 (58 S.E. 356); Drane v. State,  147 Ga. 212 (93 S.E. 217); Wilson v. State, 156 Ga. 42
(118 S.E. 427); Burley v. State, 158 Ga. 849 (3) (124 S.E. 532); Harris v. State, 178 Ga. 746 (3) (174 S.E. 240); Parham v. State, 180 Ga. 233 (2) (178 S.E. 648); Bryant v. State, 180 Ga. 238 (178 S.E. 651).
2. It was not error to charge the jury that voluntary drunkenness is no excuse in law for a crime committed by a person so affected. Haden v. State, 176 Ga. 304 (168 S.E. 272);  Overby v. State, 183 Ga. 353 (188 S.E. 520); Allen v.  State, 187 Ga. 178 (200 S.E. 109). *Page 609 
3. The evidence was sufficient to support the verdict; and the same having received the approval of the trial judge, his judgment refusing a new trial will be affirmed.
Judgment affirmed. All the Justicesconcur.
                      No. 13530. FEBRUARY 14, 1941.
Ray Holland was indicted, tried, and found guilty of the murder of Lonnie Smith, the jury recommending him to the mercy of the court. His conviction was based on circumstantial evidence, which was in brief as follows: The superintendent of a cemetery heard a pistol shot near the cemetery grounds, and immediately went to investigate. He saw Holland staggering away with a pistol, or what looked like a pistol, in his hands. He was at that time about fifty feet from where the deceased was later found behind some bushes. The superintendent reported the fact to the officers, and they shortly afterwards arrested Holland, who had a 45-caliber pistol in his belt. The county physician testified that the defendant at that time was apparently intoxicated; was not in his right mind; seemed to be in more or less of a stupor. The next day the accused went with the officers to the scene of the killing, and admitted to them his presence at the scene of the killing, and that he and the deceased had been drinking gin, but claimed that he had no recollection of shooting. The officers carried him to the liquor store where the defendant claimed to have bought the gin, and the clerk at the store identified him as the man to whom he sold the gin, and identified the bottle and stopper which were found near the deceased body. The defendant's traveling bag was also found near the body of the deceased, the contents of which were accurately described by the defendant before he was allowed to look inside the bag. These admissions by the defendant were reduced to writing and signed by him, and the statement was admitted in evidence without objection.
Besides the general grounds of the motion for new trial, an amendment thereto contained only the two grounds dealt with in this court's decision. To the refusal of the court to grant a new trial the defendant excepted.